Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (this “Agreement”) is
effective as of June 23, 2017 (the “Effective Date”) by and between Spark
Networks, Inc., a Delaware corporation (the “Company”), and Robert O’Hare, an
individual resident in California (“Executive”).

WITNESSETH:

WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement effective as of January 1, 2017 (the “Employment
Agreement”); and

WHEREAS, the Company and Executive desire to make certain amendments to the
Employment Agreement as set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual obligations herein contained, the
parties hereto, intending to be legally bound hereby, covenant and agree as
follows:

 

1.

   EMPLOYMENT

(a) The Company is employing Executive to render services to the Company in the
position of Chief Financial Officer. Executive shall perform such duties
commensurate with his position, subject to the control of the Board of Directors
of the Company (the “Board”), for the overall strategic direction and leadership
of the Company. Executive shall report to the Chief Executive Officer.

(b) Throughout the Term (as defined below), Executive shall devote his full
business time and undivided attention to the business and affairs of the Company
and its affiliates and subsidiaries, except for reasonable vacations and except
for illness or incapacity, but nothing in the Agreement shall preclude Executive
from engaging in charitable and public service activities provided such
activities do not materially interfere with the performance of his duties and
responsibilities under this Agreement.

 

2.

   TERM

The term of this Agreement (the “Term”) shall commence on the Effective Date and
shall continue until terminated pursuant to Section 4 hereof.

 

3.

   COMPENSATION

For services rendered by Executive during the Term of this Agreement, and for
his performance of all additional obligations of employment, the Company agrees
to pay Executive and Executive agrees to accept the following salary, other
compensation, and benefits:

(a) Base Salary. During the Term, the Company shall pay Executive a base salary
at the annual rate of $305,000 (the “Annual Base Salary”) to be paid evenly over
the course of the year in accordance with the Company’s standard payroll
policies. During the Term, the Annual Base Salary will not be increased or
decreased.

 

--------------------------------------------------------------------------------

 

(b) Annual Bonus. In addition to the Annual Base Salary, Executive is currently
eligible to receive an annual bonus of $24,000 based upon specific operational
goals previously determined by the Board or the Compensation
Committee.  Notwithstanding the foregoing, if Executive relocates to the New
York City metropolitan area (hereinafter, “New York”) in connection with the
planned merger of the Company with Affinitas GmbH (“Affinitas”), then Executive
will be eligible to receive an annual bonus with a target amount of 30% of his
Annual Base Salary for calendar year 2017 and subsequent calendar years based on
the achievement of individual and Company performance goals for such years to be
determined by the Board or the Compensation Committee. Notwithstanding the
foregoing, in the event of Executive’s relocation to New York and the merger
closes with Affinitas during 2017, Executive’s annual bonus for 2017 will be
divided into two components: First, Executive will receive a bonus payment in
connection with the closing of the planned merger of the Company with Affinitas
equal to 30% of his Annual Base Salary, multiplied by a fraction the numerator
of which shall be the number of days from January 1, 2017 through the date on
which such merger closes, and the denominator of which shall be 365; and the
individual and Company goals for the remainder of calendar year 2017 will be set
as soon as reasonably practicable following the closing of the merger, with the
target amount of such bonus being equal to 30% of his Annual Base Salary
multiplied by a fraction, the number of which shall be the number of days from
the first calendar day after the date on which such merger closes, and the
denominator of which shall be 365. The individual and Company goals for 2018 and
subsequent calendar years will be set no later than 60 days following the
beginning of such calendar year. Any annual bonus payment (including any bonus
payment made in connection with the planned merger with Affinitas) shall be made
at the same time that annual bonus payments (or retention bonus payments, in the
case of any bonus payment made in connection with the planned merger with
Affinitas) are made to other employees of the Company, but in no event later
than March 15 of the year following the year in which such bonus payment is
earned. Subject to the terms of Section 4 below, Executive must be employed by
the Company on the date on which such bonus is earned in order to be eligible to
receive such bonus.

(c) Benefits. Executive shall be entitled to participate, as long as he is an
employee of the Company, in any and all of the Company’s present or future
employee benefit plans, including without limitation pension plans, thrift and
savings plans, insurance plans, and other benefits that are generally applicable
to the Company’s executives; provided, however, that the accrual and/or receipt
by Executive of benefits under and pursuant to any such present or future
employee benefit plan shall be determined by the provisions of such plan.

(d) Business Expenses. Executive shall be reimbursed for all reasonable expenses
incurred in connection with the conduct of the Company’s business upon
presentation of evidence of such expenditures, including but not limited to
travel expenses incurred by Executive in the performance of his duties and
professional organization dues.

(e) Relocation Expenses. Executive shall be reimbursed for reasonable out of
pocket relocation expenses of up to $35,000 in the event that Executive
relocates to New York during 2017 while employed with the Company in connection
with the planned merger of the Company with Affinitas, provided that Executive
submits to the Company such expenses for reimbursement within four months of
such relocation to New York. If Executive’s employment is terminated by the
Company without Cause or Executive terminates his employment for Good Reason at
any time following Executive’s relocation to New York but prior to August 1,
2019, Executive shall be reimbursed for reasonable out of pocket relocation
expenses of up to $35,000 for his relocation back to California within six
months following any such termination of employment, provided that Executive
submits to the Company such expenses for reimbursement within four months of
such relocation (and the Company shall promptly reimburse Executive for such
expenses, but in no event later than two months after Executive’s submission
thereof).

(f) Housing Stipend. In the event that Executive relocates to New York in
connection with the planned merger of the Company with Affinitas, Executive
shall receive a stipend for housing in New York of $100,000 per year, paid on a
monthly basis on or about the first business day of each month, following such
relocation so long as he remains employed by the Company and continues to live
in New York.  For clarity, it is anticipated that these payments will commence
on August 1, 2017.

 

4.

   TERMINATION OF EMPLOYMENT

Subject to the terms and conditions of this Section 4, either the Company or
Executive may terminate Executive’s employment at any time, with or without
Cause (as defined in Section 4(g)), during the Term. Any termination of
Executive’s employment during the Term shall be communicated by written notice
of termination from the terminating party to the other party (“Notice of
Termination”). The Notice of Termination shall indicate the specific
provision(s) of this Agreement relied upon in effecting the termination and a
written statement of the reason(s) for the termination. A Notice of Termination
provided by either party shall not be effective for a period of thirty (30) days
after receipt of such Notice of Termination by the other party. In the event the
Executive’s employment terminates under Subsection 4(a) (Severance upon
Involuntary Termination without Cause or Termination by Executive with Good
Reason), Subsection 4(b) (Severance upon Change in Control), Subsection 4(c)
(Effect of Death or Disability) or Executive is terminated by Company for Cause,
the Company shall pay to Executive upon Executive’s

 

2

 

--------------------------------------------------------------------------------

 

termination of employment: (i) the prorated Annual Base Salary earned as of the
date of Executive’s termination of employment, plus (ii) the accrued but unused
vacation as of the date of Executive’s termination of employment. Any unvested
equity interests held by Executive shall be forfeited upon the employment
termination date, except as otherwise provided herein. Except as otherwise
provided in this Section 4 or in any other agreement between the Company and
Executive, the Company shall have no further obligation to make or provide to
Executive, and Executive shall have no further right to receive or obtain from
the Company, any payments or benefits in respect of the termination of
Executive’s employment with the Company during the Term of Employment.

(a) Severance upon Involuntary Termination without Cause or Termination by
Executive with Good Reason.

(i) In addition to any payments set forth above in Section 4, in the event that
the Company causes to occur an involuntary termination without Cause (as defined
in Section 4(g)), or Executive resigns from employment with the Company for Good
Reason (as defined in Section 4(g)), Executive shall be entitled to a “Severance
Package” that consists of the following:

(A) If such termination occurs at any time on or prior to August 1, 2018, (i) a
single cash lump sum “Severance Payment” equal to 125% of Executive’s Annual
Base Salary and 125% of Executive’s annual target bonus amount for the full year
in which such termination occurs (with such bonus payment amount equal to the
annual bonus amount that Executive would have received had Executive remained
employed by the Company through the date of payment of such annual bonuses to
other members of management), payment to be made on the sixtieth (60th) day
following such termination or, in the event the legally required revocation
period for Executive’s release as contemplated pursuant to Section 4(a)(ii)
expires prior to such sixtieth (60th) day, as soon as reasonably practicable
following the expiration of such revocation period, and (ii) reimbursement of
any COBRA payments paid by Executive in the fifteen (15) month period following
Executive’s termination of employment to the extent Executive is not eligible
for similar coverage through another employer.

(B) If such termination occurs at any time after August 1, 2018, (i) a single
cash lump sum “Severance Payment” equal to 50% of Executive’s Annual Base Salary
and 50% of Executive’s annual target bonus amount for the full year in which
such termination occurs (with such bonus payment amount equal to the annual
bonus amount that Executive would have received had Executive remained employed
by the Company through the date of payment of such annual bonuses to other
members of management), payment to be made on the sixtieth (60th) day following
such termination or, in the event the legally required revocation period for
Executive’s release as contemplated pursuant to Section 4(a)(ii) expires prior
to such sixtieth (60th) day, as soon as reasonably practicable following the
expiration of such revocation period, and (ii) reimbursement of any COBRA
payments paid by Executive in the twelve (12) month period following Executive’s
termination of employment to the extent Executive is not eligible for similar
coverage through another employer.  Notwithstanding the foregoing clause (B), if
such termination after August 1, 2018, is in Connection with a Change of Control
(as defined below), then Executive shall be entitled to receive the Severance
Package set forth in Section 4(b) below in lieu of the Severance Package set
forth in this Section 4(a)(i)(B).

(ii) If any plan pursuant to which severance welfare benefits are provided is
not, or ceases prior to the expiration of the period of continuation coverage to
be, exempt from the application of Section 409A under Treasury Regulation
Section 1.409A-1(a)(5) or the Company is otherwise unable to continue to cover
Executive under its group health plans without substantial adverse tax
consequences, then an amount equal to each remaining premium payment shall
thereafter be paid to Executive as currently taxable compensation in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof). Executive’s eligibility for any Severance
Package will be conditional on Executive executing a Separation Agreement that
includes a general mutual release by the Company and Executive in favor of the
other and their successors, affiliates and estates to the fullest extent
permitted by law, drafted by and in a form reasonably satisfactory to the
Company and Executive, and Executive not revoking the mutual general release
within any legally required revocation period, if applicable, within the
fifty-two (52)-day period following termination. All legally required and
authorized deductions and tax withholdings shall be made from the Severance
Payment, including for wage garnishments, if applicable, to the extent required
or permitted by law. Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to receive additional
Company contributions as an active participant in any retirement or benefit plan
covering employees of the Company, but shall continue to have all rights under
each such plan that are afforded to terminated employees and inactive
participants.

 

3

 

--------------------------------------------------------------------------------

 

(b) Severance upon Change in Control. In addition to any payments set forth
above in Section 4 (but not Section 4(a)), if Executive is terminated without
Cause or resigns for Good Reason, and such termination occurs both (A) after
August 1, 2018, and (B) either (x) within three (3) months preceding a Change of
Control, or (y) within twelve (12) months following a Change of Control (any
such termination, a termination “in Connection with a Change of Control”), then
Executive shall be entitled to a “Severance Package” that consists of the
following: (i) a single cash lump sum “Severance Payment” equal to 100% of
Executive’s Annual Base Salary and 100% of Executive’s annual bonus payment for
the year in which such termination occurs (with such bonus payment amount equal
to the annual bonus amount that Executive would have received had Executive
remained employed by the Company through the date of payment of such annual
bonuses to other members of management), payment to be made on the later of the
tenth (10th) day following such termination or the completion of any legally
required revocation period, and (ii) reimbursement of any COBRA payments paid by
Executive in the twelve (12) month period following Executive’s termination of
employment to the extent Executive is not eligible for similar coverage through
another employer. If any plan pursuant to which severance welfare benefits are
provided is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Section 409A under Treasury
Regulation Section 1.409A-1(a)(5) or the Company is otherwise unable to continue
to cover Executive under its group health plans without substantial adverse tax
consequences, then an amount equal to each remaining premium payment shall
thereafter be paid to Executive as currently taxable compensation in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof). Executive’s eligibility for any Severance
Package will be conditional on Executive executing a Separation Agreement that
includes a general mutual release by the Company and Executive in favor of the
other and their successors, affiliates and estates to the fullest extent
permitted by law, drafted by and in a form reasonably satisfactory to the
Company and Executive, and Executive not revoking the mutual general release
within any legally required revocation period, if applicable, within the
fifty-two (52)-day period following termination. All legally required and
authorized deductions and tax withholdings shall be made from the Severance
Payment, including for wage garnishments, if applicable, to the extent required
or permitted by law. Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to receive additional
Company contributions as an active participant in any retirement or benefit plan
covering employees of the Company, but shall continue to have all rights under
each such plan that are afforded to terminated employees and inactive
participants.

(c) Effect of Death or Disability. In the event that Executive dies or
terminates employment by reason of a Disability (as defined in Section 4(g))
during the Term of Employment, Executive shall be entitled to (i) payment of the
unpaid prorated Annual Base Salary earned as of the date of Executive’s death or
Disability (the “Measurement Date”), (ii) a pro rata amount of Executive’s
annual target bonus amount for the year in which Executive’s employment
terminates based on the number of days Executive was employed by the Company
during such year and (iii) reimbursement of any COBRA payments paid by Executive
or his estate or beneficiaries in the twelve (12) month period following the
Measurement Date; provided, however, that if any plan pursuant to which
severance welfare benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5) or
the Company is otherwise unable to continue to cover Executive under its group
health plans without substantial adverse tax consequences, then an amount equal
to each remaining premium payment shall thereafter be paid to Executive or his
estate or beneficiaries as currently taxable compensation in substantially equal
monthly installments over the continuation coverage period (or the remaining
portion thereof). All legally required and authorized deductions and tax
withholdings shall be made from the payments described in the previous sentence,
including for wage garnishments, if applicable, to the extent required or
permitted by law. Payment under this Section 4(c) shall be made not more than
once, if at all. In addition, Executive or Executive’s estate shall have such
rights with respect to Executive’s Membership Units as provided for in the
Operating Agreement.

(d) Statement Regarding Termination of Employment. In the event Executive’s
employment is terminated without Cause, or Executive resigns for Good Reason,
Executive and the Company will negotiate in good faith to reach an agreement on
a statement reflecting a benign reason for termination or resignation.

(e) Ineligibility for Severance. Notwithstanding anything to the contrary in
this Agreement, Executive shall not be entitled to any Severance Package under
this Agreement if at any time during the Term of Employment, (a) Executive
voluntarily resigns or otherwise terminates employment with the Company other
than for Good Reason, or (b) the Company properly terminates Executive’s
employment with Cause. Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to be an active
participant in any retirement or benefit plan covering employees of the Company.

(f) Taxes and Withholdings. The Company may withhold from any amounts payable
under this Agreement, including any benefits or Severance Payment, such federal,
state or local taxes as may be required to be withheld pursuant to applicable
law or regulations, which amounts shall be deemed to have been paid to
Executive.

 

4

 

--------------------------------------------------------------------------------

 

(g) Definitions.

(i) “Cause” shall mean the occurrence during the Term of any of the following:
(i) formal admission to (including a plea of guilty or nolo contendere to), or
conviction of a felony, or any criminal offense involving Executive’s moral
turpitude under any applicable law, (ii) gross negligence or willful misconduct
by Executive in the performance of Executive’s material duties required by this
Agreement and such negligence or misconduct has been communicated to Executive
in the form of a written notice from the Board, and that Executive has not
substantially cured within thirty (30) days following receipt by Executive of
such written notice; or (iii) material breach of this Agreement by Executive
which breach has been communicated to Executive in the form of a written notice
from the Board, and that Executive has not substantially cured within thirty
(30) days following receipt by Executive of such written notice.

(ii) “Disability” shall mean, to the extent consistent with applicable federal
and state law (including, without limitation Section 409A), Executive’s
inability by reason of physical or mental illness to fulfill his obligations
hereunder for ninety (90) consecutive days or for a total of one hundred and
eighty (180) days in any twelve (12) month period which, in the reasonable
opinion of an independent physician selected by the Company or its insurers and
reasonably acceptable to Executive or Executive’s legal representative, renders
Executive unable to perform the essential functions of his job, even after
reasonable accommodations are made by the Company. The Company is not, however,
required to make unreasonable accommodations for Executive or accommodations
that would create an undue hardship on the Company.

(iii) “Good Reason” shall mean the occurrence during the Term of Employment of
any of the following: (i) a material breach of this Agreement by the Company
which is not cured by the Company within thirty (30) days following the
Company’s receipt of written notice by Executive to the Company describing such
alleged breach; (ii) Executive’s Annual Base Salary is reduced by the Company;
(iii) a reduction in Executive’s title, or a material reduction in Executive’s
duties, authorities, and/or responsibilities; or (iv) a requirement by the
Company, without Executive’s consent, that Executive relocate to a location that
is greater than thirty-five (35) miles from Executive’s place of
residence.  Notwithstanding the above, the occurrence of any of the events
described in the foregoing sentence shall not constitute Good Reason unless
Executive gives the Company written notice, within thirty (30) calendar days
after Executive has knowledge of the occurrence of any of the events described
in the foregoing sentence, that such circumstances constitute Good Reason and
the Company thereafter fails to cure such circumstances within thirty (30) days
after receipt of such notice, and Executive terminates his employment hereunder
within ninety (90) days after such event occurs.   In addition, for the
avoidance of doubt, Executive’s planned move to New York during 2017 shall not
constitute Good Reason under this Agreement.

(iv) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, (“Code”) and all applicable guidance promulgated thereunder.

(h) Nonduplication of Benefits. Notwithstanding any provision in this Agreement
or in any other Company benefit plan or compensatory arrangement to the
contrary, (i) any payments due under either Section 4(a), Section 4(b), or
Section 4(c) shall be made not more than once, if at all, (ii) payments may be
due under either Section 4(a), Section 4(b), or Section 4(c), but under no
circumstances shall payments be made under more than one of the following:
Section 4(a), Section 4(b), and Section 4(c), and (iii) Executive shall not be
entitled to severance benefits from the Company other than as contemplated under
this Agreement, unless such other severance benefits provide for larger benefits
than under this Agreement.

 

5.

   NON-SOLICIT 

(a) During Executive’s employment with the Company, and for a period of twelve
(12) months thereafter, Executive will not knowingly, separately or in
association with others, materially and substantially interfere with, impair,
disrupt or damage the Company’s relationship with any of the customers of the
Company with whom Executive has had contact by contacting them for the purpose
of inducing or encouraging any of them to divert or take away business from the
Company and to an enterprise that is in direct competition with the Company
Business; provided, however, that none of the foregoing restrictions shall
preclude Executive from being employed by a consulting, financial or advisory
firm that provides any advice or services to a person, enterprise or business
that is in competition with the Company so long as Executive does not personally
provide such advice or services to the competing person, enterprise or business.

 

5

 

--------------------------------------------------------------------------------

 

(b) During Executive’s employment with the Company, and for a period of twelve
(12) months thereafter, Executive will not, knowingly, separately or in
association with others, materially and substantially, interfere with, impair,
disrupt or damage the Company’s business by directly contacting any Company
officers or key employees for the purpose of inducing or encouraging them to
discontinue their employment with the Company; provided, however, that the
foregoing provisions shall not (i) restrict Executive from directly or
indirectly making any general solicitation for employees, making a public
advertising or participating in any job fairs or recruiting workshops or (ii)
preclude Executive from soliciting and/or hiring any officer, key employee or
other person at any time (A) in the case of voluntary terminations, later than
six (6) months after such person’s termination of employment from the Company
and (B) in the case of all other terminations, after such person’s termination
of employment from the Company.

 

6.

   INDEMNIFICATION; INSURANCE

(a) During the Term of this Agreement and thereafter, the Company shall
indemnify Executive to the fullest extent permitted under applicable law from
and against any expenses (including but not limited to attorneys’ fees, expenses
of investigation and preparation and fees and disbursements of Executive’s
accountants or other experts), judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by Executive in connection with any
proceeding in which Executive was or is made party or was or is involved (for
example, as a witness) by reason of the fact Executive was or is employed by or
serving as an officer or director of the Company or any of its affiliates. Such
indemnification shall continue as to Executive during the Term of this Agreement
and for so long thereafter as Executive may have exposure with respect to acts
or omissions which occurred prior to his cessation of employment with the
Company and shall inure to the benefit of Executive’s heirs, executors and
administrators. The Company shall advance to Executive all costs and expenses
incurred by him in connection with any proceeding covered by this provision
within 20 calendar days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses.

(b) The Company agrees to purchase and maintain adequate Directors’ and
Officers’ liability insurance from a reputable, nationally recognized and
financially sound insurer with provisions that will provide coverage for
Executive as a director, officer and employee as well as coverage as a former
director, officer and employee following any termination of this Agreement or
Executive’s employment and service on the Board. Such insurance shall inure to
the benefit of Executive’s heirs, executors and administrators.

 

7.

   CHANGE IN CONTROL

(a) In the event of a Change in Control (as defined below), (i) the option to
purchase 400,000 shares of common stock, at an exercise price of $1.01 per
share, granted to Executive on March 30, 2017 (the “2017 Stock Options”) shall
be subject to the vesting acceleration terms set forth in the stock option award
agreement covering the 2017 Stock Options, and (ii) with respect to any
restricted stock units or stock options, other than the 2017 Stock Options,
granted to Executive, 100% of such restricted stock units and stock options that
are not yet vested shall vest immediately upon such Change in Control.  With
respect to the vesting acceleration set forth in the foregoing clause (ii) only,
if the Company terminates Executive’s employment without Cause, or Executive
resigns from employment with the Company for Good Reason, in each case within
three (3) months preceding a Change in Control, any stock options (other than
the 2017 Stock Options) held by Executive at the time of such termination shall
vest immediately upon such Change of Control.

(b) “Change in Control” shall mean (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the 1934 Securities Exchange Act) or group becomes
the “beneficial owner” (as defined in Rule 13d-3 of the 1934 Securities Exchange
Act) or has the contractual right to acquire beneficial ownership, directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; (ii) the consummation of the sale, lease or other disposition
by the Company of all or substantially all of the Company’s assets (including
any equity interests in subsidiaries); (iii) the consummation of a liquidation
or dissolution of the Company; (iv) the consummation of a merger, consolidation,
business combination, scheme of arrangement, share exchange or similar
transaction involving the Company and any other corporation (“Business
Combination”), other than a Business Combination which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such Business Combination or (v) any combination of the foregoing.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely as a result of (x) a repurchase or redemption of securities (which is
open to all stockholders) by the Company done in the ordinary course of business
and the purpose of which is not to

 

6

 

--------------------------------------------------------------------------------

 

effect a Change in Control or (y) a rights issue, recapitalization,
capitalization, sub-division or consolidation or a share capital reduction and
any other variation of the capital of the Company and/or rights in respect
thereof, or capital distribution (being any distribution, whether in cash or in
other specie, out of capital profits or capital reserves (including share
premium account and any capital redemption reserve fund)) so long as in each
instance it is done either as part of a reincorporation merger or in the
ordinary course of business and in any event is not done to effect a Change in
Control.

 

8.

   MISCELLANEOUS

(a) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company and its successors and assigns. Executive shall
not be entitled to assign any of Executive’s rights or obligations under this
Agreement without the Company’s written consent, provided that upon Executive’s
death, Executive’s named beneficiaries, estate or heirs, as the case may be,
shall succeed to all of Executive’s rights under this Agreement.

(b) Nonexclusivity Rights. Executive is not prevented from continuing or future
participation in any Company benefit, bonus, incentive or other plans, programs,
policies or practices provided by the Company subject to the terms and
conditions of such plans, programs, or practices.

(c) Entire Agreement. This Agreement supersedes any prior agreements or
understandings, oral or written, with respect to employment of Executive and
constitutes the entire Agreement with respect thereto. This Agreement cannot be
altered or terminated orally and may be amended only by a subsequent written
agreement executed by both of the parties hereto or their legal representatives,
and any material amendment must be approved by a majority of the voting
shareholders of the Company.

(d) Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

(f) Litigation Costs and Expenses. In any action to enforce the terms of this
Agreement, the prevailing party shall be reimbursed by the non-prevailing party
for such prevailing party’s reasonable attorneys’ fees and costs, including the
costs of enforcing a judgment.

(g) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions, which shall remain in full force and effect.

(h) Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

(i) Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in New York
City, New York, before three arbitrator(s). The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the Award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction, in
which case each party consents to the jurisdiction and venue of the state and
federal courts located in Los Angeles, California. All forum costs related to
such arbitration shall be borne by the Company.

(j) Notices. Any notices, requests or other communications provided for by this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to Executive at the last address he has filed in writing with the
Company or, in the case of the Company, at its principal offices.

(k) Cooperation. If Executive is no longer employed by the Company for any
reason, Executive and the Company shall in good faith negotiate future
cooperation by Executive as reasonably requested by the Company at a reasonable
rate for a period of no less than six (6) months.

 

7

 

--------------------------------------------------------------------------------

 

 

9.

   COMPLIANCE WITH CODE SECTION 409A

With respect to any compensation payable or benefits to be provided under this
Agreement that are subject to Section 409A, this Agreement is intended to comply
with the provisions of Section 409A. In furtherance of this intent, to the
extent that any compensation payable or benefits to be provided under this
Agreement are subject to Section 409A, this Agreement shall be interpreted,
operated, and administered in a manner consistent with these intentions, and the
parties agree to amend this Agreement further (if necessary) in order to avoid
the adverse tax consequences of Section 409A. Notwithstanding any other
provision of this Agreement to the contrary, no severance pay or benefits to be
paid or provided to Executive, if any, pursuant to this Agreement that, when
considered together with any other severance payments or separation benefits,
are considered deferred compensation under Section 409A (together, the “Deferred
Payments”) will be paid or otherwise provided until Executive has had a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Executive, if any, that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has had a “separation from service” within the meaning
of Section 409A. Each payment and benefit payable under this Agreement is
intended to constitute a separate payment and the right to a series of
installment payments under this Agreement will be treated as a right to a series
of separate payments. If Executive is a “specified employee” within the meaning
of Section 409A at the time of his “separation from service” (within the meaning
of Section 409A), then the Deferred Payments that would otherwise be payable
within the six (6) month period following his separation from service will be
paid in a lump sum on the date six (6) months and one (1) day following the date
of his separation from service (or the next business day if such date is not a
business day). All subsequent Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit. If
Executive dies following his separation from service, but prior to the six (6)
month anniversary of his separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of his death and all other Deferred
Payments will be payable in accordance with the payment schedule applicable to
each payment or benefit.

 

10.

   COMPLIANCE WITH CODE SECTION 280G

In the event that it is determined by the Company in its sole discretion that
any payment or benefit to the Executive under this Agreement, or otherwise,
either cash or non-cash, that the Executive has the right to receive from the
Company, including, but not limited to, accelerated vesting or payment of any
deferred compensation, restricted stock or any benefits payable to Executive
under any plan for the benefit of employees, would constitute an “excess
parachute payment” (as defined in Section 280G of the Code), then such payments
or other benefits will be either (a) delivered in full, or (b) delivered as to
such lesser extent which would result in no portion of such payments or benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999 of the Code, results in
the receipt by Executive on an after-tax basis of the greatest amount of
payments and benefits, notwithstanding that all or some portion of such payments
or benefits may be taxable under Section 4999 of the Code. The order in which
the payment will be reduced are (i) cash payments; (ii) equity-based payments
that are taxable; (iii) equity-based payments that are not taxable; (iv)
equity-based acceleration; and (v) other non-cash forms of benefits. Within any
such category of payments and benefits (that is, (i), (ii), (iii), (iv) or (v)),
a reduction shall occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A of the Code and then with
respect to amounts that are. In no event will Executive have any discretion with
respect to the ordering of payment reductions.

[Signature Page Follows]

 

 

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

 

 

SPARK NETWORKS, INC.

 

By:

 

/s/ Danny Rosenthal

Name:

 

Danny Rosenthal

Title:

 

Chief Executive Officer

 

ROBERT O’HARE

 

/s/ Robert O’Hare

 

 

9

 